Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 are allowed over the prior art of record because none of the prior art of
record teaches or fairly suggests the claimed features of providing, in the same command, both of the request of enablement of a media management operation and an indication of a write type to the media management operation; wherein the media management is performed using the indicated write type in response to receipt of the command.
Claims 5-11 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed system having the specific combination pf elements as recited in the independent claim 5, lines 2-9.  More specifically, the features relating to the receiving of the command requesting both of the enablement of a media management operation and one of a plurality of write types to be associated to the media management operation; and performing, in association with the performance of the media management operation, a number of write operations having the associated write type.
Claims 12-20 are allowed over the prior art of record because none of the prior art of
record teaches or fairly suggests the claimed feature of associating a first write type to the data scrub operation and associating a second write type to the wear-leveling operation in responsive to receiving a command requesting the associations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137